UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1171



MOHAMED GULED,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-386-390)


Submitted:   April 14, 2003                 Decided:   April 28, 2003


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mohamed Guled, Petitioner Pro Se. Allen Warren Hausman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mohamed Guled, a native and citizen of Somalia, petitions for

review of an order of the Board of Immigration Appeals affirming

the denial of asylum based on the reasoning of the Immigration

Judge (IJ). We have reviewed the administrative record and find no

error in the IJ’s conclusion that Guled was firmly resettled in

Canada   and   is   thus   ineligible       for    asylum.      See   8   U.S.C.   §

1252(b)(4)(C) (2000); 8 U.S.C. § 1158(b)(2)(A)(vi) (2000); Mussie

v. INS, 172 F.3d 329, 331-32 (4th Cir. 1999).                         As the firm

resettlement bar applies here, Guled’s contentions that he suffered

past persecution and challenging the IJ’s additional findings that

he could safely relocate in Somalia, or go to Ethiopia, are

misplaced.

       We accordingly deny the petition for review. We dispense with

oral    argument    because   the   facts         and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 PETITION DENIED




                                        2